DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I: Claims 1-6 and 14-20, drawn to a device and a computer program product comprising code stored in a non-transitory computer-readable storage medium instructing a provider data system to send one stream and a gateway to transcode the stream to one or more replacement streams for clients is acknowledged.
Claims 1-6 and 14-27 are subject to examination and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US PGPub 2014/0359155) in view of Anantharamu (US PGPub 2002/0136298).

Regarding claims 1, 14 and 21, Wan teaches a device comprising: a memory; and at least one processor (Wan, see abstract, Systems and methods for transmitting content using segment-based and non-segment-based streams are provided) configured to:
determine that a provider data system is providing a first stream to a first client via a gateway and a second stream to a second client via the gateway (Wan, see paragraph 0021, CDN 302 may utilize adaptive bit rate streaming to provide the content to gateway device 304, which may serve as a client device relative to CDN 302. FIG. 3 illustrates an example of CDN 302 providing both a non-segment based stream (e.g., the broadcast stream) and a plurality of segment-based streams (e.g., ABR stream A, ABR stream B, and ABR stream C) for gateway device 304 to receive),
the first stream comprising a transcoded version of the second stream (Wan, see paragraph 0021, CDN 302 may provide gateway device 304 with manifest file 310 that lists the available ABR streams (e.g., each ABR stream representing a different version of the content)).

Wan teaches the above yet fails to teach determine that the gateway has a transcoding capability; responsive to the transcoding capability, instruct the provider data system to cease providing the first stream and to instead provide the second stream to the gateway; and instruct the gateway to transcode the second stream at the gateway to generate a replacement stream for the first stream for the first client.
Then Anantharamu teaches determine that the gateway has a transcoding capability (Anantharamu, see paragraph 0045, The above equations indicate an amount of data in the buffer at time t, which in turn indicates an estimate of the bandwidth that is available to a particular client. This estimated value is used by the adaptive transcoder 230 to generate a stream to be transmitted to a client at a particular bit-rate);
responsive to the transcoding capability, instruct the provider data system to cease providing the first stream and to instead provide the second stream to the gateway (Anantharamu, see paragraph 0046, , Pseudo P-frames are needed to replace a number of frames such that the bit-rate is reduced by at least 2 Kbytes per second so that there is no overflow in the buffer. As described above, the frame rank of the received frames indicates which frames will be replaced); and
instruct the gateway to transcode the second stream at the gateway to generate a replacement stream for the first stream for the first client (Anantharamu, see paragraph 0035, The streamer transmits the data stream to a client 250 a . . . 250 n via an output buffer 335. The rate control system 330 monitors the “fullness” of the buffer (as indicated by the amount of data in the buffer at a given time), estimates the bandwidth capability of each client, i.e., the bandwidth available to each client, and instructs the adaptive transcoder 230 to adjust the bit-rate of the stream according to the bandwidth available to a particular client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with system and method for adaptive streaming of predictive coded video data of Anantharamu, because doing so would make Wang more efficient in streaming both pre-coded and live video in dynamic bandwidth networks and to devices having various processing capabilities (Anantharamu, see paragraph 0005).

Regarding claims 2, 15 and 22, Wan in view of Anantharamu teaches wherein the at least one processor is further configured to: instruct the provider data system to send a metadata stream to the gateway to assist in transcoding the second stream (Anantharamu, see paragraph 0033, Gateway device 304 may generate manifest file 308 listing any available streams that can be provided to each client device 306. Gateway device 304 may then provide manifest file 308 to client devices 306, thereby allowing client devices 306 to request any segment-based streams (transcoded and/or non-transcoded) or non-segment-based streams (transcoded and/or non-transcoded)).

Regarding claims 3, 16 and 23, Wan in view of Anantharamu teaches wherein: the second stream comprises video encoded according to a first encoding scheme (Anantharamu, see paragraph 0032, gateway device 304 may receive manifest file 310 from CDN 302 and determine from this file what segment-based streams (e.g., ABR stream A, ABR stream B, and ABR stream C) are available to provide to client devices 306); and
 the metadata stream comprises coarse motion vectors for a second encoding scheme different from the first (Anantharamu, see paragraph 0033, Gateway device 304 may generate manifest file 308 listing any available streams that can be provided to each client device 306. Gateway device 304 may then provide manifest file 308 to client devices 306, thereby allowing client devices 306 to request any segment-based streams (transcoded and/or non-transcoded) or non-segment-based streams (transcoded and/or non-transcoded)).

Regarding claims 4, 17 and 24, Wan in view of Anantharamu teaches wherein the at least one processor is further configured to:
instruct the gateway to transcode the second stream by:
provisioning a virtual function tasked with sending the transcoded version of the second stream to the first client (Anantharamu, see paragraph 0035, The rate control system 330 monitors the “fullness” of the buffer (as indicated by the amount of data in the buffer at a given time), estimates the bandwidth capability of each client, i.e., the bandwidth available to each client, and instructs the adaptive transcoder 230 to adjust the bit-rate of the stream according to the bandwidth available to a particular client);
assigning the transcoding capability of the gateway to the virtual function (Anantharamu, see paragraph 0035, The streamer transmits the data stream to a client 250 a . . . 250 n via an output buffer 335); and 
assigning network resources for provision of the second stream from the provider data system to the gateway to the virtual function (Anantharamu, see paragraph 0033, Gateway device 304 may generate manifest file 308 listing any available streams that can be provided to each client device 306. Gateway device 304 may then provide manifest file 308 to client devices 306, thereby allowing client devices 306 to request any segment-based streams (transcoded and/or non-transcoded) or non-segment-based streams (transcoded and/or non-transcoded)).

Regarding claims 5, 18 and 25, Wan in view of Anantharamu teaches wherein the at least one processor is further configured to: assign the transcoding capability to the virtual function by instantiating the virtual function, at least in part, on a virtual machine setup on the gateway (Anantharamu, see paragraph 0035, The rate control system 330 monitors the “fullness” of the buffer (as indicated by the amount of data in the buffer at a given time), estimates the bandwidth capability of each client, i.e., the bandwidth available to each client, and instructs the adaptive transcoder 230 to adjust the bit-rate of the stream according to the bandwidth available to a particular client).

Regarding claims 6, 19 and 26, Wan in view of Anantharamu teaches wherein the at least one processor is further configured to: monitor a performance parameter of a network that couples the gateway to the provider data system (Anantharamu, see paragraph 0035, The rate control system 330 monitors the “fullness” of the buffer (as indicated by the amount of data in the buffer at a given time), estimates the bandwidth capability of each client, i.e., the bandwidth available to each client, and instructs the adaptive transcoder 230 to adjust the bit-rate of the stream according to the bandwidth available to a particular client); and
instruct the provider data system to cease providing the first stream and to instead provide the second stream to the gateway responsive to the transcoding capability and a change in the performance parameter, wherein the performance parameter comprises a communication channel bandwidth (Anantharamu, see paragraph 0035, The streamer transmits the data stream to a client 250 a . . . 250 n via an output buffer 335).

Regarding claim 20, Wan in view of Anantharamu teaches wherein the performance parameter comprises a communication channel bandwidth (Anantharamu, see paragraph 0006, This invention provides a system and a method to adaptively transcode predictive coded video data and associated audio data such that the data may be transmitted at a bit-rate that matches an available bandwidth of a network and a client).

Regarding claim 27, Wan in view of Anantharamu teaches wherein the first stream and the second stream comprise a same content (Anantharamu, see paragraph 0020, The MPEG encoder 215 sends the encoded stream 220 to an adaptive transcoder 230 of the invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443